Citation Nr: 0328763	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  96-16 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include as secondary to exposure to Agent Orange. 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971, including a tour of duty in the Republic of Vietnam 
between January 1970 and February 1971.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 1999, the Board found that 
the veteran had submitted new and material evidence to reopen 
a claim for service connection for a skin disability.  The 
Board remanded this issue to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
for additional development.  

The Board also remanded the issues of whether new and 
material evidence had been submitted to reopen a claim for 
service connection for PTSD and whether new and material 
evidence had been submitted to reopen a claim for service 
connection for anxiety.  The Board instructed the RO to 
adjudicate these issues under the relevant new and material 
standards.  In light of the favorable decision below granting 
service connection for PTSD, the Board finds that the issue 
of whether new and material evidence has been submitted to 
reopen the claim for service connection for anxiety is moot.  
In this regard, the Board observes that PTSD is an anxiety 
disorder, and that the criteria for evaluating PTSD include 
anxiety.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that a May 2000 VA progress note assesses the 
veteran with lichen simplex chronicus, secondary to anxiety.  
In light of the decision below granting service connection 
for PTSD, the Board finds that the issue of entitlement to 
service connection for lichen simplex chronicus, secondary to 
service-connected PTSD, is reasonably raised.  This issue has 
been neither developed nor certified for appellant review and 
the Board refers it to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
2.  An unappealed May 1993 RO decision denied service 
connection for PTSD. 

3.  Evidence added to the record since the May 1993 RO 
decision is relevant and, when viewed in conjunction with the 
evidence previously of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for PTSD.

4.  The competent medical evidence demonstrates that it is at 
least as likely as not that the veteran's PTSD is causally 
related to active duty in Vietnam.

5.  The competent medical evidence demonstrates the veteran 
does not have chloracne.

6.  The competent medical evidence does not show that any of 
the veteran's current skin disabilities, to include tinea 
versicolor, dermatitis or lipoma, began during or are 
causally linked to any incident of service, to include 
exposure to Agent Orange.  


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the 
claim of entitlement to service connection for PTSD is 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2003).  

2.  Service connection for PTSD is warranted.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2002).

3.  Service connection for a skin disability, to include 
chloracne, to include as due to exposure to Agent Orange, is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5100 et seq. (West 2002), 
became law.  VA has issued final regulations to implement 
these statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded. 

In the instant case, the appellant filed his claims that are 
the subject of this appeal before the enactment of VCAA.  As 
the caselaw relating to the applicability of VCAA under this 
circumstance has been somewhat inconsistent, a brief summary 
of the law follows.  

The Court has held that the entire VCAA potentially affects 
claims pending on or filed after the date of enactment (as 
well as certain claims that were finally denied during the 
period from July 14, 1999, to November 9, 2000).  See 
generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases which had been decided by the Board before the 
VCAA, but were pending in Court at the time of its 
enactment.  However, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").  In a more recent decision, Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003), the Federal 
Circuit, quoting Supreme Court precedent, noted that 
"congressional enactments and administrative rules will not 
be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. 
Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)).  As 
previously held in Dyment and Bernklau, there is nothing in 
the VCAA to suggest that section 3(a) was intended to apply 
retroactively.  Accordingly, applying Karnas to section 3(a) 
of the VCAA, which makes no mention of retroactivity, would 
impermissibly require its retroactive application.  Further, 
Holliday's holding that all provisions of the VCAA have 
retroactive effect is incompatible with Dyment and Bernklau.  
While both Karnas and Holliday were not explicitly, but 
rather only implicitly, overruled in those cases, the Court 
held that "[t]oday we remove all doubt and overrule both 
Karnas and Holliday to the extent they conflict with the 
Supreme Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
Moreover, VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations 
issued to implement the VCAA are expressly applicable to 
"any claim for benefits received by VA on or after November 
9, 2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board. 38 
U.S.C.A. § 7104(c) (West 2002).  Therefore, for purposes of 
the present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or the 
Board on the date of its enactment.

Turning to the veteran's PTSD claim, the Board observes that 
the VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  See Jackson v. Principi, 265 F. 3d 
1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  In the 
present case, the Board has determined that the veteran has 
submitted new and material evidence to reopen his claim for 
service connection for PTSD, and that, giving the veteran the 
benefit of the doubt, the evidence supports the grant of 
service connection for PTSD.  Accordingly, there is no 
prejudice to the veteran in adjudicating this claim without 
further discussion of the VCAA.  Bernard, supra.

Turning to the veteran's skin disability claim, the Board 
finds that VA's duties to the veteran under the VCAA have 
been fulfilled.  First, VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board 
concludes that the discussion in the March 2003 supplemental 
statements of the case (SSOC) adequately informed him of the 
information and evidence needed to substantiate his claim for 
service connection for a skin disability and complied with 
VA's notification requirements.  In addition, the January 
2003 SSOC informed the veteran of the VCAA and its 
implementing regulations, including that VA would assist the 
veteran in obtaining government or private medical or 
employment records, provided that the veteran sufficiently 
identified the records sought and submitted releases as 
necessary.  He was notified and aware of the evidence needed 
to substantiate his claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical and 
personnel records, and private and VA post-service medical 
records.  The veteran has not indicated there are additional 
service or post-service medical records available to 
substantiate his claim.

As to any duty to provide an examination and/or seek an 
opinion addressing the question of whether the veteran's skin 
disability began during or is causally linked to service, the 
Board notes that, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See § 3 of 
the VCAA (codified as amended at 38 U.S.C. § 5103A(d) (West 
2002)); 66 Fed. Reg. at 45,626-45,627, 45,631 (codified as 
amended at 38 C.F.R. § 3.159(c)(4)).

In the present case, VA provided the veteran a dermatologic 
examination in March 2001 that resulted in a pertinent nexus 
opinion.  As noted, the veteran has not indicated there is 
additional medical evidence available to substantiate his 
claim.  Under these circumstances, there is no duty to 
provide an additional examination or seek an additional 
opinion with regard to the claim for service connection for a 
skin disability.  Id.; see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The Board is cognizant of a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), wherein the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

Notwithstanding PVA, supra, the Board may proceed with the 
adjudication of this appeal for the following reasons.  The 
decision that follows grants service connection for PTSD.  As 
to the skin issue, the veteran has been contacted on numerous 
occasions during the course of this almost 10 year old appeal 
for the purpose of determining whether there is any 
additional relevant evidence that has not been obtained.  To 
the extent possible, the RO obtained all identified evidence; 
the veteran's failure to respond to more recent 
correspondence makes clear that there is no additional 
available evidence relevant to this appeal that has not been 
secured.  An August 2003 statement in lieu of a VA Form 646 
and a September 2003 brief failed to identify any sources of 
additional outstanding evidence, or indicate that the veteran 
was in the process of obtaining additional evidence.  The 
statement and brief argued that the Board should grant the 
benefits sought based on the evidence already of record.  
They implied that no additional evidence was available and 
requested that the Board proceed with its appellate review.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, regarding the claimant's current 
claims, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the claimant 
regarding these issues is required based on the facts of the 
instant case.  Further, given the amount of time that has 
elapsed and the clear indication that there is no additional 
evidence available that is relevant to this appeal, and the 
request for the Board to proceed with its appellate review, 
there has been no prejudice to the claimant that would 
warrant a remand, notwithstanding PVA, supra, and the 
claimant's procedural rights have not been abridged.  
Bernard, supra. 

Factual Background 

The veteran continues to assert that he incurred PTSD while 
in Vietnam, as a result of several different stressors.  In 
various pieces of correspondence and during VA examinations, 
the veteran has identified both combat and non combat 
stressors.  He stated that one of his friends named Brownlow 
committed suicide.  He also said that he witnessed children 
who had burned, injured, maimed or mutilated begging for help 
from GIs along the side of the road; bodies hanging from 
helicopters; a decapitated North Vietnamese head with a 
cigarette; and dead bodies of North Vietnamese stacked and 
burned with diesel fuel.  The veteran does not remember 
Brownlow's first name but remembers that the death occurred 
in 1970.  

The veteran also contends that he incurred a skin disability 
while on active duty, possibly as a result of exposure to 
Agent Orange.  He reports that he first experienced a rash, 
mainly on the chest and back of his head, within six months 
of his service.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records, including separation 
reports of medical history and examination, are negative for 
psychiatric complaints, symptoms, findings or diagnoses.  
They show that the veteran was seen in August 1969 for a 
wart.  The veteran's DD 214 indicates that he served in 
Vietnam but does not indicate receipt of awards signifying 
combat.  The veteran's service personnel records are also 
negative for combat.  

A private March 1980 report provides that the veteran's skin 
was essentially clear except for a few small areas of 
"fungal-like" inflammatory reaction of the anterior chest 
and scalp that recurred and went into remission.  The 
diagnosis was fungal infection of the scalp and anterior 
chest.  VA treatment records dated from 1980 to 1982 indicate 
that the veteran reported the onset of a rash about six 
months after separation from service.  The veteran was 
diagnosed with tinea versicolor and fungus infection.  

A May 1993 VA rating decision denied service connection for 
PTSD.  The decision conceded that the veteran was diagnosed 
with PTSD, but held that the evidence failed to show that it 
was due to any specific incident or incidents to which he was 
exposed during his period of active service.  Evidence of 
record at that time included the veteran's service medical 
and personnel records, VA outpatient treatment reports, 
private examination reports, and correspondence in which the 
veteran reported his stressors.  

Also of record at that time was the report of a January 1993 
VA PTSD examination notes that the veteran talked about 
combat in Vietnam in a vague way, and reported nightmares 
about combat practically every night.  The examiner discussed 
the veteran's case with his treating psychiatrist at the PCT 
clinic at the KCVAMC.  The psychiatrist stated that by 
structured psychiatric testing, he could definitely make the 
diagnosis of PTSD.  The veteran was not in group therapy 
because he probably did not have the cognitive ability to 
participate.  The diagnosis was PTSD with depression.  The 
stressor was the combat duty in Vietnam, and details of this 
could be obtained from the structured psychiatric testing and 
interviews that were done at the PCT clinic.  The examiner 
also stated that the veteran apparently had a low intellect, 
was a slow learner and his cognitive functionings were 
diminished.

Evidence associated with the claims file after the May 1993 
rating decision became final includes the report of a July 
1994 VA psychiatric evaluation, relating that the veteran 
claimed to have witnessed injured children in Vietnam begging 
for help.  The report indicates that the veteran's medical 
records were reviewed, including the results of his 
psychiatric testing.  A formal mental status examination was 
not conducted due to time constraints, but follow-up 
interviewing and questioning was conducted in connection with 
the psychological test.  The veteran's Axis I diagnosis was 
PTSD, delayed onset, and generalized anxiety disorder.  

December 1997 correspondence from the U.S. Armed Services 
Center for Research of Unit Records (USACRUR) to the RO 
indicates that it did not provide general historical 
documentation nor copies of records for large periods of time 
without a specific incident.  It did enclose an Operational 
Report - Lessons Learned submitted by the 3rd Battalion, 13th 
Artillery, for the period from August 1 to October 30, 1970; 
an extract from an April 1970 Daily Staff Journal from HHB, 
3rd Battalion, 13th Artillery; and an extract from a history 
of the 1st Battalion, 7th Cavalry for 1970.  The Daily Staff 
Journal provides that three Vietnamese children were playing 
outside of FSB Houston and set off a claymore mine killing 
one and injuring the other two.  The claymore was in an 
abandoned ARVN location outside Houston.  In this regard, the 
Board remarks that the veteran's service personnel records 
show that he served with the HHB, 3rd Battalion, 13th 
Artillery, 25th Infantry Division from January to November 
1970, and from the HHC, 1st battalion, 7th Cavalry Division 
from November 1970 to February 1971.  

An April 1998 VA progress report resulted in an assessment of 
dermatitis, chloracne and seborrhea.  A September 1998 VA 
progress note by the same VA physician resulted in a 
pertinent diagnosis of chloracne and lipoma.  VA progress 
notes dated in 2000 provide diagnoses of lichen simplex 
chronicus.

The report of a February 2000 VA dermatologic examination 
provides that the veteran's medical records and claims file 
were reviewed, and sets forth the veteran's pertinent medical 
history.  Results of current physical examination are 
provided.  The resulting diagnosis is lipoma, right inner 
elbow and right posterior side of the scalp; lichen simplex 
chronicus; and tinea cruris.  

The report of a March 2001 VA dermatologic examination report 
provides that the examiner reviewed the veteran's claims 
file, and sets forth a pertinent history.  The examiner 
remarked that he had been asked to reconcile the veteran's 
various skin diagnoses.  On current examination, there were 
elements of clinical presentation which were typical of the 
various forms of dermatitis listed over the years in the 
veteran's records.  The generic term of "dermatitis, NOS' 
should suffice.  The veteran had other diagnoses of tinea 
versicolor and a wart.  The examiner noted that tinea 
versicolor was a dermatitis eruption caused by overgrowth of 
a normal yeast inhabitant of the skin.  The examiner added 
that it appeared more likely than not the veteran's 
dermatologic complaints did begin within one year of 
separation but there was no explicit documentation of this 
available.  

The examiner also remarked that he had been asked to render 
an opinion as to whether the evidence supported a finding 
that any chloracne had its onset within one year of the 
veteran's separation from service.  The examiner stated that 
there was no clinical evidence to support the diagnosis of 
chloracne in the veteran.  The examiner opined that one area 
of lesions that had been described as "chloracne-like" in a 
1998 VA progress note was best termed as lichen simple 
chronicus.  There were no primary acneform lesions present.  
The veteran did not display the typical acneform scarring in 
any location typical of the residual effects of chloracne.  
It appeared that the scarring associated with the veteran's 
chronic dermatitis was confused with the distinct scarring 
pattern of chloracne.  The examiner stated that he could not 
support the diagnosis of chloracne at the present time or in 
the past and consequently the question of its onset within 
one year of service was moot.  

The examiner observed that the veteran had a small lipoma on 
the medial right elbow that bore no clinical signs of 
malignancy.  It was a very common, benign growth of fatty 
tissue that, the examiner opined, could not be related to 
herbicide exposure.  Likewise, the inclusive diagnosis of 
dermatitis was very common and the examiner noted that he 
knew of no data sufficient to link this presentation to past 
herbicide exposure.  The skin diagnoses of tinea versicolor 
and a wart represent microbial disease and were not herbicide 
related.  

The report of an October 2002 VA PTSD examination report 
provides that the veteran's claims file, private and VA 
medical records and psychiatric evaluations were reviewed.  
The report reviews the veteran's life and medical history.  
The veteran reported an in-service history of a friend who 
committed suicide, as well as seeing injured children, bodies 
hanging from helicopters, a decapitated North Vietnamese 
solider with a cigarette, and dead bodies of North Vietnamese 
stacked and burned with diesel fuel.  The examiner noted that 
there was no indication of post-service trauma.  The report 
sets forth the results of the current assessment.  The 
resulting Axis I diagnosis was PTSD, delayed, chronic; 
alcohol dependence, in remission; and generalized anxiety 
disorder.  

The examiner remarked that he had been asked to do several 
things, including eliciting PTSD stressors for Axis I 
diagnostic confirmation and furnishing an opinion as to the 
likelihood of the veteran's stressors being credible and 
sufficient to warrant a diagnosis of PTSD.  The examiner 
stated that after reviewing the veteran's claims file and his 
presentation, there was consistency with regard to his 
description of Vietnam memories and the degrees to which he 
experienced them as traumatic.  He was able to mention some 
specifics, but certainly his ability to do much more was 
hampered by his level of intellectual functioning, in general 
having fairly poor resources.  It certainly was conceivable 
that his description of events that he described as horrific 
and filled with fear changed his life significantly, or were 
outside the realm of normalcy, and were sufficient to 
establish an Axis I diagnosis of PTSD.  The examiner also 
stated that the veteran's credibility was hard to judge but 
pointed out the consistency of his reporting, and said that 
the veteran's overall difficulty in explaining things in 
detail was likely affected by his intellectual functioning 
and simplistic and concrete way of interpreting the world.  
The examiner observed that the veteran was raised in the 
country, was accustomed to a quiet life and had significant 
intellectual impairment and struggles with academics before 
being drafted into the service.  It was clear that there were 
no pre-trauma risk factors, and the indication was that he 
was not disabled by nervousness or other anxiety conditions 
before active duty.  Certainly, his life after he came back 
from service was extremely different for the worse.  

The report of an October 2002 VA general medical examination 
provides that the veteran's claims file was reviewed.  The 
report sets forth the veteran's pertinent history and 
complaints, as well as results of physical examination.  The 
resulting pertinent diagnosis was dermatitis, lichen simplex 
chronicus, tinea versicolor and a lipoma.  

Legal Analysis

New and Material Evidence to Reopen 
the Claim for Service Connection for PTSD

In the absence of a timely appeal of the May 1993 rating 
decision denying service connection for PTSD (within one year 
of notification of the decision), this decision became final 
and is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims 
(Court) has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Federal Circuit has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996) (overruled on other grounds).

Since the May 1993 decision became final, the report of the 
October 2002 VA psychiatric examination was associated with 
the claims file, providing a diagnosis of PTSD, recounting 
the veteran's stressors, and opining that the veteran's 
reporting of stressors was consistent and that his ability to 
provide additional details was impaired by his low 
intellectual functioning.  Also associated with the veteran's 
claims file since the May 1993 final decision was the excerpt 
from the April 1970 Daily Staff Journal, indicating that 
soldiers in the veteran's unit did in fact experience his 
claimed stressor, witnessing injured children, at the time 
the veteran claimed to have experienced it.  In a broad 
sense, these records are new, in that they were not of record 
at the time of the May 1993 rating decision. 

These records are also new in a strict sense.  The evidence 
considered by the May 1993 final decision did not include a 
medical opinion that the veteran's history of stressors was 
credible, or that he was intellectually unable to provide 
greater details.  Nor did the evidence considered by the May 
1993 final decision include official military records 
indicating that at least one of the veteran's reported 
stressors was consistent with events witnessed by soldiers in 
his unit.  The October 2002 VA examination report and the 
April 1970 Daily Staff Journal are so significant that they 
must be considered in order to fairly decide the merits of 
this claim, because they contribute to a more complete 
picture of the etiology of the veteran's PTSD.  Hodge, 155 
F.3d at 1363.  Therefore, they are new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a).  Accordingly, the 
Board is required to reopen the previously denied claim of 
service connection for PTSD.  

Entitlement to Service Connection for PTSD

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2002), credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and an inservice stressor.  If the claimed 
stressor is related to combat, and the evidence establishes 
that the veteran engaged in combat with the enemy, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b) (West 1991), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99.

The Board notes that a case from the Court, Cohen v. Brown, 
10 Vet. App. 128 (1997) addresses the analysis in connection 
with claims for service connection for PTSD.  Significantly, 
the Court points out that the VA has adopted the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 and 4.126.  See 61 Fed. Reg. 
52695-52702 (1996).  The Court took judicial notice of 

the effect of the shift in diagnostic 
criteria.  The major effect is this: the 
criteria have changed from an objective 
("would evoke ... in almost anyone") 
standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a 
subjective standard.  The criteria now 
require exposure to a traumatic event and 
response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have PTSD 
based on exposure to a stressor that 
would not necessarily have the same 
effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, 
now a clinical determination for the 
examining mental health professional.

Cohen v. Brown, 10 Vet. App. at 153 (Nebeker, Chief Judge, 
concurring by way of synopsis).  

The medical evidence includes numerous diagnoses of current 
PTSD linked to the veteran's claimed in-service stressors.  
The determinative issue is whether the evidence of record 
confirms that any of the veteran's claimed stressors 
occurred.  The Board finds that the evidence as a whole 
supports a finding that it is at least as likely as not that 
the veteran did experience at least one of his claimed in-
service stressors, related to his PTSD diagnosis.  Therefore, 
giving him the benefit of the doubt, the Board finds that 
entitlement to service connection for PTSD is warranted.  

In the instant case, the veteran's service personnel records 
and the excerpt from the Daily Staff Journal show that in 
April 1970 soldiers in the veteran's unit did witness injured 
and maimed children.  The Board finds that this is sufficient 
evidence that the veteran himself witnessed injured and 
maimed children, as he contends.  The Court has found that 
unit records which reported rocket attacks at the Da Nang Air 
Base were independent evidence of stressful events and that 
evidence implied his personal exposure.  Suozzi v. Brown, 10 
Vet. App. 307 (1997).  In a later case the Court again found 
that if there was verification of the veteran's location, 
records of events at that location implied the veteran's 
personal exposure to those events.  Pentecost v. Principi, 16 
Vet. App. 124, (2002) (wherein the Court noted, with regard 
to the facts of that case, that the veteran's presence with 
his unit at the time rocket attacks occurred corroborated his 
statement that he personally experienced those attacks, and 
that the veteran's unit records were clearly credible 
evidence that the rocket attacks that the veteran alleged 
occurred did in fact happen.)  

The Board recognizes that the veteran has not specified the 
actual date of seeing the injured and maimed children.  
Nevertheless, this inability is not fatal to the veteran's 
claim, in light of the specific facts of this case.  The 
veteran was with the HHB, 3rd Battalion, 13th artillery in 
April 1970, when the claymore mine killed one child and 
injured two others.  The October 2002 VA examination report 
provides that the veteran was consistent with regard to his 
descriptions of Vietnam memories and the degrees to which he 
experienced them as traumatic.  This opinion is significant 
because it supports the veteran's credibility.  The October 
2002 VA examination report also provides that the veteran's 
ability to offer more specific information was hampered by 
his level of intellectual functioning and simplistic and 
concrete way of interpreting the world.  This opinion is 
significant because it shows that the veteran is simply 
mentally incapable of providing any greater detail as to his 
stressors.  The January 1993 VA opinion that the veteran 
probably did not have the cognitive ability to participate in 
group therapy also indicates that he is mentally unable to 
provide greater details about his stressors.  

Based on the foregoing review of the evidence as a whole, and 
giving the veteran the benefit of the doubt, the Board 
concludes that the evidence shows that it is at least as 
likely as not that the veteran experienced stressors in 
Vietnam that resulted in PTSD.  Therefore, the evidence 
supports the claim of service connection for PTSD.

Entitlement to Service Connection for a Skin Disability

Regarding entitlement to service connection on a direct 
basis, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The disease 
entity for which service connection is sought must be 
"chronic" as opposed to merely "acute and transitory" in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served ninety days or more during a period of 
war after December 31, 1946, and chloracne or other acneform 
disease becomes manifest to a degree of ten percent within 
one year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to a herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309(e), 
Note 2.

For the purposes of section 3.307, the term herbicide agent 
means a chemical in a herbicide used in support of the United 
States and allied military operations in the Republic of 
Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  
Agent Orange is generally considered a herbicide agent and 
will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In addition to the 
presumption of service connection allowed in 38 C.F.R. § 
3.307, the Court has held that the statute does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  Brock v. Brown, 10 Vet. App. 155, 
160 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 
2000). 

On December 27, 2001, the President signed into law HR 1291, 
the "Veterans Education and Benefits Expansion Act of 2001." 
Among other things, this law removed the 30-year limitation 
on presumptive service connection for respiratory cancers due 
to herbicides exposure; added diabetes mellitus Type 2 to the 
list of presumptive diseases as due to herbicides exposure 
(codifying regulation which had been in effect since July 
2001); and provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam Era 
(which reversed the Court's holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed.).

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence shows that the veteran 
does not have chloracne, and that his remaining skin 
diagnoses are not causally related to active, to include 
exposure to Agent Orange.  

The Board first recognizes the veteran's own assertions that 
he now has a dermatologic disability, including chloracne, 
due to exposure to Agent Orange or otherwise related to his 
active duty.  However, as a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his own 
opinions do not constitute competent medical evidence that he 
has chloracne, or any other skin disability, due to exposure 
to Agent Orange or otherwise due to military service.  

The Board recognizes that February and August 1998 VA 
outpatient progress notes provide a diagnosis of chloracne.  
However, the Board finds that the negative opinion set forth 
in the October 2002 VA examination report has more probative 
value.  The October 2002 examination was based in part on a 
review of the veteran's claims file and medical records, 
including the outpatient diagnosis of chloracne.  The 
examination was conducted for the sole purpose of clarifying 
the veteran's skin diagnoses and their etiology.  Moreover, 
the examination report specifically refers to the 1998 
outpatient diagnoses of chloracne and offers multiple reasons 
why they were incorrect.  The Board also finds it significant 
that the remainder of the medical evidence dated before and 
after the 1998 diagnoses of chloracne are negative for such 
diagnosis.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As 

As the overwhelming preponderance of the evidence shows that 
the veteran does not have chloracne, the Board finds that 
service connection, on a direct or presumptive basis, is not 
warranted.

The Board also finds that the preponderance of the evidence 
is against direct service connection for the veteran's 
remaining skin disabilities.  The October 2002 VA examination 
report specifically provides that the veteran's lipoma, 
dermatitis, tinea versus and wart were not herbicide related.  
As noted above, the Board finds that the opinions set forth 
in this examination report have significant probative weight 
because it was based on a review of the relevant medical 
evidence in the claims file and on a thorough history and 
clinical examination performed specifically for the purpose 
of rendering such a competent opinion.  

The Board also observes that there is no competent medical 
evidence directly relating the veteran's dermatitis, tinea 
versicolor or lipoma to service.  The Board recognizes the 
opinion in the October 2002 VA examination report that it was 
more likely than not that the veteran's dermatologic 
complaints (or subjective findings versus objective clinical 
findings or a diagnosis of a skin disease) began within one 
year of service.  However, dermatitis, tinea versicolor or 
and lipoma are not presumptive diseases.  Thus, the fact that 
they began within one year of service is not dispositive, 
particularly when, as in this case, the veteran's service 
medical records are negative for any evidence of a skin 
disability other than a wart.  In this regard, although the 
October 2002 examination report refers to a history of a 
wart, the examination itself failed to disclose a current 
wart or result in a current diagnosis of a wart.  

As the preponderance of the evidence is against the claim for 
service connection for a skin disability, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for PTSD is granted.

Service connection for a skin disability, to include 
chloracne, to include as secondary to exposure to Agent 
Orange, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



